Title: To Benjamin Franklin from Thomas Digges, 10 November 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
Novr. 10 1779
I am in hopes this will be either handed you or put into some foreign post by Capt. C———m, who not liking his late lodgings, left them with three others & came to me a day or two ago. I have done every thing in my power for him both at the former place & here, & He will be off this nights tide to R——m in a Dutch vessel. His plan is to push for D——n——k & there wait Yr. orders or recommendation; This, as well as the state of his finances (reducd much lower by the aiding three others) will be best explaind in a letter wch He is to write you immediately on landing. One of his Companions is the owner and indorser of two C——l Bills Exce. for sixty & 36 Ds. I lately inclosd you for acceptance. In the present state of his fears & my hurry in getting them passages, Capt C—— has not explaind to me the exact sum he has been supplyd with by my friend at P—— h. Some trifling sums of money have been paid into Him, Cloaths made & furnishd him &c &c. for which I have yet no accot. as his departure was as sudden as unexpected by me. My friend writes me by this post that thirty Guins. has been added to the former sums—but what these sums are as I said before I know not but you shall be informd in time.— Poor fellow has been obligd to spend more on accot. of three others attaching themselves much to him & looking up to him as a saviour or deliverer— Those He left behind would be most happy to embark with him in any adventure & he holds a future eye to them.
We are at length informd that the Cartel Ship will be soon on float again the new passport for Morlaix having arrivd. I hope to God they will clear both prisons in a trip from each, & not make more for some time. I cannot describe to you the trouble I have with these people; and the expence is so heavy on me at times that even with my curtaild and œconimic mode of living I am put to extreem difficulties. It is not trifles that will do for men who come naked by dozens & half dozens, & it is harder still to turn ones back upon them.
I gave you a few lines under this date meerly to inform you in the gross what is mentiond above of Capt C——. I do not know how my letters fare wch are put under cover to Monr. G—— and just marked as for you. We have yet no ansr. from him whether the bill for 50£ 24th Sepr. is paid or not; some days after it was forwarded He wrote to the negotiator here that he had no advice of it; altho before I drew it (as I had done with the former one for 100£) I desird him to present it to you for advice what to do, it being a risque here to me to explain why I drew it. Thus it stands now & it may be unsafe for me to explain it.
Capn. H—— has not yet decidedly done any thing with his Enemys, nor has he yet got a promise to sell. He is using every prudent step to do so & to obtain Mr W——ns papers which are yet kept back tho his own are all restord. It is feard most Lettrs via Am——n or ostend are opend before they go hence but there is no appearance of it to those from these places. No news from Ama. yet the fears for Jama. have a little blown over or rather been transmitted to N York & for the Army & fleet there— DEstaign being in that quarter gives much uneasiness here, & the wise ones who govern are caballing full as much themselves as about 12 months ago they wishd to make the people beleive was the case in Congress. I wish you every success & happiness & am very truly & sincerely Yrs.
V.J.D.
Since I wrote the above, I have understood from a very worthy Irish Mert in the City that a Mr. Johnston formerly bred to the Sea & from the No of Ireland is now with you on a certain matter of business relative to His going out with other frds to settle in amera.— I think Johnsons scheme & jaunt was hastily taken up & likely to turn out unsuccessful to Him. He is so well recommended to me (& I beleive known to the bearer of this letter) that I cannot help mentioning him as worthy some attention.

 Notation: Nov 10 1779
